Citation Nr: 0429045	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  98-10 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from February 1968 to 
February 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
New York, New York, Regional Office (RO), which granted 
service connection and assigned a 30 percent evaluation for 
post-traumatic stress disorder.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the post-traumatic stress disorder 
disability rating appellate issue as that delineated on the 
title page of this decision.

The case is now ready for the Board's final appellate 
determination on said post-traumatic stress disorder 
disability rating appellate issue.


FINDINGS OF FACT

1.  Appellant's service-connected post-traumatic stress 
disorder is manifested primarily by complaints of flashbacks 
and nightmares related to Vietnam, anxiety, depression, poor 
sleep, and irritability.  Although he is employed as a 
funeral home owner/operator and is married, he tends to be a 
loner and avoids socialization.  

2.  Appellant is appropriately attired, engages in activities 
of daily living, and does not exhibit bizarre behavior.  He 
responds relatively well to psychotropic medication, is 
correctly oriented, and has essentially intact cognitive 
functioning, including memory.

3.  It is at least as likely as not that appellant's post-
traumatic stress disorder does result in deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.

4.  Appellant's post-traumatic stress disorder does not 
result in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
more, for appellant's post-traumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed, particularly in light of the 
partial allowance of the issue on appeal by the Board's 
decision herein.  A comprehensive medical history and 
detailed findings with respect to the service-connected 
psychiatric disability issue on appeal over the years are 
documented in the medical evidence.  Additionally, VA 
psychiatric examinations were conducted in 1997, 1998, and 
2003 and relevant, recent private treatment records have also 
been associated with the claims folder.  Said clinical 
records and examinations are sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected psychiatric disability, provide a clear 
picture of all relevant symptoms and findings, and included 
assignment of scores on the Global Assessment of Functioning 
Scale (GAF Scale), which deals with the degree to which an 
individual functions socially and industrially.

There is no indication that other available, relevant medical 
records exist that would indicate a greater degree of 
severity of said disability in issue than that shown on said 
VA examinations and treatment reports.  In response to the 
RO's January 2004 letter providing him a 60-day period to 
provide any additional information, appellant stated in a 
letter later that month that he did not have any additional 
information to submit and that he wanted his appeal to 
continue "without waiting for the 60-day period to expire."  
In addition, appellant was issued a Statement of the Case and 
Supplemental Statement of the Case, which included relevant 
clinical evidence, laws and regulations, a detailed 
explanation of the rationale for said adverse rating 
decision.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial rating decision on appellant's 
disability rating claim in question was rendered prior to the 
VCAA and, thus, a pre-adjudication VCAA notice could not have 
in fact been issued.  Pelegrini does not contain a remedy 
under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.  The RO 
issued July 2002 and November 2003 VCAA notices on said claim 
on appeal, which specifically advised the appellant as to 
which party could or should obtain which evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The VA's Schedule for Rating Disabilities as it applies to 
this claim provides a general rating formula for mental 
disorders, including post-traumatic stress disorders.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events).  
38 C.F.R. § 4.130 (effective November 7, 1996).

Appellant's service records indicated that he had Vietnam 
service from July 1968 to July 1969 as an identification 
effects/mortuary activities specialist; and awards included 
the Bronze Star Medal.

On March 1997 VA psychiatric examination, appellant reported 
having nightmares related to bodies remains, and increased 
startle response, irritability, and anger.  He was a funeral 
director.  He reported that none of his former or current 
wives had been able to tolerate his behavior subsequent to 
Vietnam.  Clinically, he appeared an anxious, agitated, 
paranoid-like individual who was noted to have a great amount 
of difficulty with the examination.  He did not appear 
delusional, hallucinatory, or psychotic.  Mood and affect 
varied widely between anger and depression with irritability 
in between.  He admitted to suicidal ideation and depression, 
and denied homicidal ideation.  Appellant divulged that being 
a funeral director did not disturb him and that he was cold 
and indifferent to the bodies.  Recent/remote memory was 
grossly intact and insight/judgment were described as fair.  
Post-traumatic stress disorder was diagnosed and a GAF scale 
score of 50 was assigned. 

Private clinical records reveal that in January 1998, 
appellant reportedly experienced increased stress and had a 
panic attack.  Anxiety and post-traumatic stress disorder 
were assessed.  

On April 1998 VA psychiatric examination, appellant reported 
owning and operating a funeral home since 1971.  He stated 
that his third wife "puts up with him" and that he was not 
an easy person to live with.  Appellant stated that he did 
not like to get close to people.  He reported having 
recurrent dreams about Vietnam, which increased in frequency 
in response to increased stress.  He stated that certain 
smells or seeing things would set off flashbacks.  Appellant 
related having slight hypervigilant activity and increased 
startle reflex, and denied any psychiatric hospitalizations.  
He received private psychiatric treatment and his prescribed 
Zoloft was noted to be helping somewhat.  

Appellant stated that he did not enjoy being around people 
but was able to work well with a large group at his funeral 
home.  He reported having one "real" friend and that others 
that he knew "use him."  He was able to shop at malls, but 
sat with his back to the wall in restaurants in order to see 
everything around him.  Clinically, he appeared neatly 
dressed.  Activities of daily living were described as good.  
He was cooperative but tearful at times during the 
evaluation.  He maintained fair eye contact; speech was 
somewhat pressured; and there was psychomotor agitation.  
Thought processes were logical and organized.  Appellant 
admitted to occasional paranoia, but denied auditory/visual 
hallucinations.  Mood was described by him as anxious and 
depressed with anxious affect.  He denied current 
suicidal/homicidal ideation and described his impulse control 
as good.

Appellant appeared alert and correctly oriented.  Memory was 
intact, although he reported having problems remembering 
names.  He described his sleep as troubled, appetite as 
fairly good, and concentration as good.  Moderate to severe 
post-traumatic stress disorder was diagnosed and a GAF scale 
score of 60 was assigned.

Private clinical records reveal that in May 2002, appellant 
reportedly was feeling well and "doing well emotionally."

On November 2003 VA psychiatric examination, it was noted 
that appellant's private psychiatric care consisted 
essentially of only medication management.  He reported 
having a small but "adequate" funeral home business; that 
the work was occasionally stressful; and that he would 
contract out work involving embalming child/young adults/burn 
victims because it reminded him of Vietnam.  He reported 
having good relationships with his sons and his sisters, but 
described himself as a loner with no friends.  

Appellant appeared casually dressed with good grooming and 
hygiene.  He was polite, cooperative, quite open and honest 
in his responses, and rapport was easily established and 
maintained.  Appellant was alert and correctly oriented, and 
did not display any obvious thought/memory deficits.  Speech 
was logical and focused at all times.  Appellant described 
his typical mood as "depressed a lot.  I think it goes with 
the job though."  He reported being moody, but that his mood 
was more under control since Zoloft dosage had been 
increased.  Appellant stated that although he was irritable, 
he generally controlled his temper and was not aggressive, 
destructive, or violent.  He reportedly brooded a great deal 
over a variety of things; would become easily overwhelmed 
emotionally; and that with respect to compulsions, he was 
able to complete all of his social/occupational duties by 
being a compulsive note writer to avoid forgetting things.  
He stated that the only anxiety attacks would occur when he 
had to report to the VA for evaluation.  

Appellant reported that his appetite was good; sleep had been 
poor for many years; and that his energy level had always 
been high.  He rated his self-esteem as 3 on a scale of 1 to 
10; and reported feelings of helplessness, but denied 
feelings of hopelessness/worthlessness.  He appeared to be 
dysphoric.  He alleged having recent suicidal thoughts but 
without intent, and denied homicidal ideation.  He reported 
that there were multiple triggers for his startle response; 
that he had had nightmares related to Vietnam experiences; 
and that he had had flashbacks a couple of times.  
Significantly, the examiner opined that appellant's post-
traumatic stress disorder was severe and that although he led 
a decent life, he appeared to continue to be "significantly 
negatively impacted by his military experiences, suffering 
from chronically depressed mood, chronic anxiety, sleep 
disturbance, social avoidance, impaired concentration, and 
low self-esteem."  A GAF scale score of 58 was assigned for 
"moderate impairment of functioning."  

The evidentiary record reveals that the 50 GAF Scale score 
assigned appellant on March 1997 VA psychiatric examination 
was indicative of a severe degree of psychiatric impairment, 
whereas the 60 and 58 GAF Scale scores respectively assigned 
appellant on April 1998 and November 2003 VA psychiatric 
examinations were indicative of a moderate degree of 
psychiatric impairment.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995), wherein the Court explained that "GAF is a 
scale reflecting the [']psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness....[']  A 55-60 rating indicates 
[']moderate difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  

However, the positive evidence includes the fact that after 
three different examiners conducted said March 1997, April 
1998, and November 2003 VA psychiatric examinations, two out 
of the three physicians either diagnosed, or assigned a GAF 
score indicative of, a severe post-traumatic stress disorder.  
Additionally, the third physician, who assigned a GAF score 
indicative of moderate impairment, nevertheless diagnosed 
appellant's post-traumatic stress disorder as moderate to 
severe.  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board appreciates the fact that appellant had meritorious 
military service; was no doubt exposed to gruesome sights in 
Vietnam as a mortuary activities specialist as alluded to in 
his written statements of record; and received a Bronze Star 
Medal.  With resolution of all reasonable doubt in 
appellant's favor, the Board finds that the GAF scores and 
diagnoses as well as the other clinical findings more nearly 
approximate the criteria for severe occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, and mood.  Thus, for the aforestated 
reasons, the Board concludes that it is at least as likely as 
not that under the amended criteria, his psychiatric 
disability more nearly approximates the criteria for a 70 
percent rating.

However, the GAF scale scores are not determinative of the 
appellate issue, but are merely pieces of evidence to be 
considered and evaluated together with all other material 
evidence of record.  It is significant that despite his 
psychiatric disability, appellant has maintained a lengthy 
period of gainful employment as a funeral home 
owner/operator.  Although he has apparent social withdrawal, 
appellant has maintained relationships with at least his 
spouse, sisters, children, and a friend.  He has remained 
correctly oriented, appropriately attired, and has 
effectively functioned despite anxiety and depression with 
the benefit of his psychotropic medication.  His behavior is 
generally appropriate.  Neither the GAF scores nor the other 
clinical findings indicate that appellant's service-connected 
post-traumatic stress disorder results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name (the criteria 
for a 100 percent schedular rating for mental illness).

Significantly, appellant was without any indication of an 
inability to engage in activities of daily living; and he did 
not display any bizarre behavior.

The clinical evidence does not show that appellant's post-
traumatic stress disorder, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, particularly since he has never 
received psychiatric hospitalization and remains self-
employed.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 70 percent, but no more, for appellant's 
post-traumatic stress disorder is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



